Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 1/5/21 are acknowledged; claims 6-16 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (US 20080283301) in view of Mallonee et al. (US 20190301253) in further view of Wotring (US 20070062422).
CLAIM 6:  Sherwood discloses a method.  The method comprises storing, in a tank (104), a mixture of fluids and solids (drilling fluid) received from one or more shakers (103) being utilized in an oilfield drilling operation, the one or more shakers being positioned over the tank (see Fig. 1), and the mixture containing cuttings (see paragraph 0034, 0035); receiving a parameter for a quantity of the mixture (see paragraph 0089 sensor for determining relative wetness); monitoring a fluid property of the mixture (see paragraph 0089 sensor for determining relative wetness).
Sherwood fails to disclose the cuttings are between 60% and 80% dry; or delivering the mixture to a mobile receptacle, weighing the mobile receptacle, or delivering a weight ticket as described in the claim.
Sherwood teaches that the dryness of the cuttings is a results effective variable that determines what shakers should be used and what the results of the method are (see paragraphs 0067, 0068, 0087).  Therefore, it would be obvious to one of ordinary skill in the art to optimize the dryness of the cuttings to the claimed 60-80% as a “dry” mixture (see paragraph 0087) to achieve the desired result.
Mallonee discloses a method for processing drill cuttings.
Mallonee discloses using a tank with an auger (310) disposed in a tank ( 300) that urges cuttings towards an eddy pump (400) to be delivered outside the tank.
It would be obvious to one of ordinary skill in the art to combine the tank of Sherwood with the auger/pump system of Millonee as described in the claims as a known method of moving cuttings through a system that one of ordinary skill in the art would predictable rely on to work in the combination as well as it does in the prior art.
Wotring discloses a method of loading materials.
Wotring discloses a truck (170) that is filled with a mixture (160/165).  The mobile receptacle (the truck) containing the mixture is weighed (paragraph 0066).  A weight ticket describing a weight of the mixture is delivered (see paragraphs 0092, 0110).
It would have been obvious to modify the method of Sherwood-Mallonee to include the weighing and ticketing of Wotring as described in the claims as the use of a known technique of monitoring the weight of a mixture used to improve a similar system as Sherwood-Mallonee discloses a base method that the claimed invention improves, Wotring discloses a similar system of monitoring how much mixture is moved that is improved in the same claimed manner, and one of ordinary skill in the art would find the results predictable as the weighing and ticketing create a safer system that tracks the amount of mixture moved.
CLAIM 7:  The weight of the mixture is derived from the fluid property (density) and the quantity of the mixture (on the scale).
CLAIM 8:
Examiner takes official notice that housings are well known in the art as a means of protecting a component from debris and that impellers are well known in the art as a means of increasing pressure and/or flow of a fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pump of the prior art to have a housing as described in the claim as a combination of known prior art elements in which the housing would serve it’s well known purpose of protecting the pumps from debris and one of ordinary skill in the art would find the function to be predictable as placing the housing around the pump would great a barrier to stop the debris.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pump of the prior art to have a well known impellor as described in the claim as a combination of known prior art elements in which the impellor would aid the pumping of the fluids over long distances, as described in Wigington (from well to tanks to truck) and one of ordinary skill in the art would predict that increasing the energy of the fluid flow would allow such distances to be covered.
The distance between the two components is a results effective variable that one of ordinary skill in the art would optimize to allow both components to effectively do their tasks while minimizing the overall space taken up by the system.  Such a determination would be a matter of routine optimization and obvious to one of ordinary skill in the art.
CLAIM 9:  Sherwood discloses the delivering the mixture to the mobile receptacle occurs while the fluid property of the mixture is within a predetermined acceptable range (see paragraphs 0067, 0068, 0087).
CLAIM 10:  The fluid property is a percentage of fluids within the mixture (see Sherwood paragraphs 0067, 0068, 0087).
CLAIM 11:  The mobile receptacle of Wotring is a truck.
CLAIM 12:
CLAIM 13:  Wotring discloses delivering the mixture to the truck by positioning a loading boom (bay 145) in alignment with the mobile receptacle (truck 170).  The boom is upstream from the mobile receptacle (the mixture then goes to the truck) and downstream the tank (where the mixture is stored).
CLAIM 14:  The mixture is delivered until the quantity is delivered as the quantity is determined by the volumes of the tanks.
CLAIM 15:  The trucks are driven off site (col. 8, lines 1-4).
CLAIM 16:  The parameter is the capacity of the mobile receptacle and delivery occurs until it is filled (see col. 7, line 46 – col. 8, line 4 discussing filling tanks).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 1/5/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679